Allowability Notice
This communication is responsive to amendment filed on 5/16/2022. 
Status of Claims:
Claims 1-13 and 15-21 are allowed.

Listing of Claims:
The claims have been amended as follows:
Please amend claim 15 as follow:
15. (Currently Amended) The method according to claim 1, the controlling the workflow…
Reasons for Allowance
4.	Claims 1-13 and 15-21 are allowed.
The following is an examiner's statement of reasons for allowance: 
In interpreting the current claims, in light of the Specification filed on 08/31/2020, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. Specifically, the prior art of record, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in the independent Claims.
Prior art does not teach claim 1 or 16 as a whole including “…generating a workflow template of an API mashup on the computing system based on information associated with the deployed set of API gateways and each of the deployed trigger function…the first API gateway is integrated with the deployed trigger function; generating a payload comprising the event data associated with the electronic trigger event, the payload is generated by parsing the received webhook message; encoding the generated payload; posting the encoded payload to the workflow system; and controlling the workflow execution of the API mashup, the controlling comprising: receiving, by the workflow system, the posted payload; decoding, by the workflow system, the received payload; invoking, by the workflow system, the rule function on the computing system based on the decoded payload and the workflow template; wherein, when invoked, the rule function is configured to execute a computer-executable rule code on the computing system to determine whether the event data in the decoded payload satisfies the at least one trigger rule” of Claim 1. Note that Claim 16 substantially similar to Claim 1, thus the same rationale applies with respect to prior art and allowance.  
The closest prior art is Worboys US 2018/0349179 A1 and Janakieraman US 2020/0349179 A1. However, prior art still fails to teach the identified limitations above.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170.  The examiner can normally be reached on Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455